 

Exhibit 10.2

 

THIS NOTE (AS DEFINED BELOW) has not been registered under the securites act of
1933, as amended (the “securities act”) OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAWS. this note may not be BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR
QUALIFICATION OR EXEMPTION THEREFROM.

 

PROMISSORY NOTE

 

Effective Date: November 4, 2020 U.S. $10,220,000.00

 

FOR VALUE RECEIVED, Outlook Therapeutics, Inc., a Delaware corporation
(“Borrower”), promises to pay to Streeterville Capital, LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $10,220,000.00 and
any interest, fees, charges, and late fees accrued hereunder on January 1, 2022
(the “Maturity Date”) in accordance with the terms set forth herein and to pay
interest on the Outstanding Balance at the rate of seven and one half percent
(7.5%) per annum from the Purchase Price Date until the same is paid in full.
All interest calculations hereunder shall be computed on the basis of a 360-day
year comprised of twelve (12) thirty (30) day months, shall compound daily and
shall be payable in accordance with the terms of this Note. This Promissory Note
(this “Note”) is issued and made effective as of November 4, 2020 (the
“Effective Date”). This Note is issued pursuant to that certain Note Purchase
Agreement dated November 4, 2020, as the same may be amended from time to time,
by and between Borrower and Lender (the “Purchase Agreement”). Certain
capitalized terms used herein are defined in Attachment 1 attached hereto and
incorporated herein by this reference.

 

This Note carries an OID of $200,000.00. In addition, Borrower agrees to pay
$20,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $10,000,000.00 (the “Purchase Price”),
computed as follows: $10,220,000.00 original principal balance, less the OID,
less the Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of a wire transfer of immediately available
funds to the account designated by Borrower.

 

1.       Payment; Prepayment.

 

1.1.       Payment. All payments owing hereunder shall be in lawful money of the
United States of America and delivered to Lender at the address or bank account
furnished by Lender to Borrower for that purpose. All payments shall be applied
first to (a) Lender’s reasonable costs of collection, if any, then to (b) fees
and charges hereunder, if any, then to (c) accrued and unpaid interest
hereunder, and thereafter, to (d) principal hereunder.

 

1.2.       Prepayment. Borrower may pay all or any portion of the Outstanding
Balance earlier than it is due; provided that in the event Borrower elects to
prepay all or any portion of the Outstanding Balance it shall pay to Lender 105%
of the portion of the Outstanding Balance Borrower elects to prepay.

 

2.       Security. This Note is unsecured.

 



1 

 

 

3.       Defaults and Remedies.

 

3.1.       Defaults. The following are events of default under this Note (each,
an “Event of Default”): 1) Borrower fails to pay any principal when due and
payable hereunder, or any interest, fees, charges, or any other amount when due
and payable hereunder; 2) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; 3) Borrower fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; 4) Borrower makes a general assignment for the
benefit of creditors; 5) Borrower files a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); 6) an involuntary
bankruptcy proceeding is commenced or filed against Borrower; 7) Borrower
defaults or otherwise fails to observe or perform any covenant, obligation,
condition or agreement of Borrower contained herein or in any other Transaction
Document, other than those specifically set forth in this Section 3.1 and
Section 4 of the Purchase Agreement and such failure remains unremedied for a
period of twenty (20) calendar days; 8) any representation, warranty or other
statement made or furnished by or on behalf of Borrower to Lender herein, in any
Transaction Document, or otherwise in connection with the issuance of this Note
is false, incorrect, incomplete or misleading in any material respect when made
or furnished; 9) the occurrence of a Fundamental Transaction without Lender’s
prior written consent; 10) any money judgment, writ or similar process is
entered or filed against Borrower or any subsidiary of Borrower or any of its
property or other assets for more than $1,000,000.00, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) calendar days unless
otherwise consented to by Lender; 11) Borrower fails to observe or perform any
covenant set forth in Section 4 of the Purchase Agreement and such failure
remains unremedied for a period of ten (10) calendar days; or 12) Borrower
breaches any covenant or other term or condition contained in any Other
Agreements and such failure remains unremedied for a period of twenty (20)
calendar days.

 

3.2.       Remedies. At any time and from time to time after Lender becomes
aware of the occurrence of any Event of Default, Lender may accelerate this Note
by written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (b), (c), (d), (e) or (f) of Section 3.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of fourteen percent (14%) per annum or the maximum rate permitted under
applicable law (“Default Interest”). In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 3.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 



2 

 

 

4.       Unconditional Obligation; No Offset. Borrower acknowledges that this
Note is an unconditional, valid, binding and enforceable obligation of Borrower
not subject to offset, deduction or counterclaim of any kind. Borrower hereby
waives any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments called for herein in
accordance with the terms of this Note.

 

5.       Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

 

6.       Governing Law; Venue. This Note shall be governed by and construed
under the laws of the State of New York, as applied to agreements among New York
residents, made and to be performed entirely within the State of New York,
without giving effect to conflicts of laws principles. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Note and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Note. Each of the parties hereto irrevocably consents to the jurisdiction of any
such court in any such suit, action or proceeding and to the laying of venue in
such court. Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

7.       Cancellation. After repayment of the entire Outstanding Balance, this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.

 

8.       Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

9.       Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note may be offered, sold, assigned or
transferred by Lender to any of its affiliates without the consent of Borrower.

 

10.       Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled “Notices.”

 

11.       Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages.

 

12.       Severability. If any part of this Note is construed to be in violation
of any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

3 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:         Outlook Therapeutics, Inc.               By: /s/ Lawrence
Kenyon     Lawrence Kenyon, President and CEO



 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Streeterville Capital, LLC

 

By: /s/ John Fife     John M. Fife, President  

  

[Signature Page to Promissory Note]

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Default Effect” means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by five percent (5%) and then adding
the resulting product to the Outstanding Balance.

 

A2. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) other than the ONS-5010 license agreement that is currently under
negotiation, Borrower or any of its subsidiaries shall, directly or indirectly,
in one or more related transactions, sell, lease, license, assign, transfer,
convey or otherwise dispose of all or substantially all of its respective
properties or assets to any other person or entity, or (iii) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, allow any other person or entity other than Biolexis to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the person or persons making or party
to, or associated or affiliated with the persons or entities making or party to,
such purchase, tender or exchange offer), or (iv) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other person or entity other than Biolexis
whereby such other person or entity acquires more than 50% of the outstanding
shares of voting stock of Borrower (not including any shares of voting stock of
Borrower held by the other persons or entities making or party to, or associated
or affiliated with the other persons or entities making or party to, such stock
or share purchase agreement or other business combination), or (v) Borrower or
any of its subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, other
than an increase in the number of authorized shares of Borrower’s Common Stock,
or reverse splits of its outstanding and authorized shares of Common Stock to
meet Nasdaq listing requirements or (b) any “person” or “group” (as these terms
are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules
and regulations promulgated thereunder) other than Biolexis is or shall become
the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly
or indirectly, of 50% of the aggregate ordinary voting power represented by
issued and outstanding voting stock of Borrower.

 

A3. “Mandatory Default Amount” means the Outstanding Balance following the
application of the Default Effect.

 

A4. “OID” means an original issue discount.

 

A5. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A6. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, offset, or otherwise, plus the OID, the Transaction Expense Amount,
accrued but unpaid interest, collection and enforcements costs (including
attorneys’ fees) incurred by Lender, transfer, stamp, issuance and similar taxes
and fees incurred under this Note.

 

A7. “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.

 

A8. “Trading Day” means any day on which Nasdaq (or such other principal market
for the Common Stock) is open for trading.

 

[Remainder of page intentionally left blank]

 

 

